T>K    STA.Te    of- T^vAs                         Xhl THc




o     TH£   l-|ogo\zpye>i><c   iUf^G>i5    of




                                                             F




                                                    bi e
      en
                                    V\e.O. r\\r\
      CM




                                Je-fkr\se.
        3. ~\M<Z court g\Wji/J (Jfc$ecoter".a\ Ccr\<$ y



                                                             F Prc^ic*. ^a t<5Sf

            »f1 v^\u i/\X>-5    tei^O \-vJ i ^ ^ Kl. 4^5'C o\n d r^ > sl^iOp I<AO)




                                      b         ) by.




a A <y -6^e r'r M/ -1 n <tss 1&3 r' >■ ^'^ 4' A/ <^ 5 / •'
Coort   se
previous                            b
        of

                                         0.
                                         -0
                                              t~


                                                   \ v.




                          c.f\Te   or-                cg


                                                      ^    A ou
                   .   <\ {rue




|O\




                                                   -^"/V,v^^)



                             ORb

             +U1                                                  be.
         SY




X, ^
                     f\JJ
preset




              22??
■   -r
                                 ANTOWiO TX 5B0
         -■                 RIO GRAf-SOt "Ulb> i RiC i
                         Fourth Court of Appeals
                         Cadena-Reeves Justice Center
                         ^00 Dolorosa, Ste 3200
                         San Antonio, TX 78205
              7B2O53G3